Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 1 of 17   PageID #: 111




  WEINBERG, ROGER & ROSENFELD

  ASHLEY K. IKEDA 2955-0
  JERRY P.S. CHANG 6671-0
  Central Pacific Plaza
  220 South King Street, Suite 901
  Honolulu, Hawaii 96813
  Telephone No.: (808) 528-8880
  Facsimile No.: (808) 528-8881
  e-mail: aikeda@unioncounsel.net
          jchang@unioncounsel.net

  Attorneys for Plaintiffs
  TRUSTEES OF THE AFL HOTEL AND RESTAURANT
  WORKERS HEALTH AND WELFARE TRUST FUND
  and HOTEL UNION AND HOTEL INDUSTRY OF HAWAII
  PENSION TRUST FUND

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  AFL HOTEL AND RESTAURANT                )   CIVIL NO. 19-00439 JAO-WRP
  WORKERS HEALTH AND                      )
  WELFARE TRUST FUND, by its              )   FIRST AMENDED COMPLAINT
  Trustees, Eric Gill, Rosario Baniaga,   )   FOR SPECIFIC PERFORMANCE,
  Doryne Jardine, Kevin Gleason, Julie    )   ASSUMPSIT AND DAMAGES;
  Walker and Julie Nakayama, and the      )   EXHIBITS “A” – “E”;
  HOTEL UNION AND HOTEL                   )   SUMMONS
  INDUSTRY OF HAWAII PENSION              )
  TRUST FUND, by its Trustees, Eric       )
  Gill, Rosario Baniaga, Daniel Kerwin,   )
  Kevin Gleason, Cyrus Oda and Julie      )
  Walker,                                 )
                                          )
                          Plaintiffs,     )
                                          )
    vs.                                   )
                                          )
                                          )
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 2 of 17      PageID #: 111




  DIAMOND RESORTS                         )
  INTERNATIONAL, INC., a Delaware )
  corporation; DIAMOND RESORTS            )
  WAIKIKI DEVELOPMENT, LLC, a )
  Delaware limited liability company; and )
  RESORT MANAGEMENT                       )
  INTERNATIONAL, INC., a California )
  corporation, dba THE MODERN             )
  HONOLULU                                )
                            Defendants. )
                                          )

                FIRST AMENDED COMPLAINT FOR SPECIFIC
                PERFORMANCE, ASSUMPSIT AND DAMAGES

              Come now Plaintiffs above-named by their attorneys, Weinberg,

  Roger & Rosenfeld, and for Complaint against Defendants above-named allege

  and aver as follows:



                           FIRST CAUSE OF ACTION
                           SPECIFIC PERFORMANCE

        1.    Plaintiffs are the Trustees of the AFL HOTEL AND RESTAURANT

  WORKERS HEALTH AND WELFARE TRUST FUND (“HW FUND”) and the

  HOTEL UNION AND HOTEL INDUSTRY OF HAWAII PENSION TRUST

  FUND (“PENSION FUND”) (collectively “Plaintiffs” or “Trust Funds”).

         2.   This action arises under the Labor-Management Relations Act, 1947,

  as amended, the Employee Retirement Income Security Act of 1974, and the

  Multiemployer Pension Plan Amendments Act of 1980, as hereinafter more fully


                                          2
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 3 of 17          PageID #: 111




  appears. Jurisdiction is founded on questions arising thereunder and more

  specifically under 29 U.S.C. § 185(a), 1145, and 1132(a) and (f).

        3.     At all times material herein, each of the above-named Trust Funds

  (sometimes referred to as “Plaintiffs”) was, and now is, an employee benefit plan

  organized and existing under the laws of the United States and whose principal

  offices are in the City and County of Honolulu, State of Hawaii. At all times

  herein mentioned, each of the above-named Trust Funds was, and now is, an

  express trust created by a written trust agreement subject to and pursuant to Section

  302 of the Labor-Management Relations Act (29 U.S.C. § 186) and a multiple

  employer benefit plan within the meaning of Sections 3 and 4 of the Employee

  Retirement Income Security Act (29 U.S.C. § 1002 and 1003).

        4.     Plaintiffs are informed and believe, and thereon

  allege, that at times relevant herein Defendant DIAMOND RESORTS

  INTERNATIONAL, INC., (hereinafter “Diamond Resorts” or “Defendant

  DIAMOND RESORTS”), was, and is, a Delaware corporation, doing business in

  the State of Hawaii.

        5.     Plaintiffs are informed and believe, and thereon

  allege, that at times relevant herein Defendant DIAMOND RESORTS WAIKIKI

  DEVELOPMENT, LLC (hereinafter “DR Waikiki” or “Defendant DR WAIKIKI”;




                                           3
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 4 of 17          PageID #: 111




  collectively with Diamond Resorts as “Diamond Entities”) is a Delaware limited

  liability company, doing business in the State of Hawaii.

        6.    Plaintiffs are informed and believe, and thereon allege, that at times

  relevant herein Defendant RESORT MANAGEMENT INTERNATIONAL, INC.,

  (hereinafter “Resort Management” or “Defendant RESORT MANAGEMENT”) is

  a California corporation, doing business in the State of Hawaii as THE MODERN

  HONOLULU.

        7.    On or about September 12, 2013 and October 1, 2013, Modern

  Management Services, LLC, dba Modern Hotel Honolulu, (hereinafter “Modern

  Management”) by and through its Managing Director, Gerald Glennon, made,

  executed and delivered to UNITE HERE LOCAL 5 (hereinafter “Union”), those

  certain written agreements, entitled “Collective Bargaining Agreement Between

  Unite Here Local 5 and Modern Management Services, LLC October 1, 2013

  through December 31, 2018” and ratified on September 26, 2013, “Memorandum

  of Agreement” dated September 12, 2013, and “Door Attendant Side Letter” dated

  September 12, 2013 (collectively “Agreement”), respectively. True copies of said

  Agreement are attached hereto as Exhibit “A” and are incorporated herein by

  reference. By said Agreement, Modern Management was bound to the AFL

  HOTEL AND RESTAURANT WORKERS HEALTH & WELFARE TRUST

  FUND’s and the HOTEL UNION AND HOTEL INDUSTRY OF HAWAII


                                           4
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 5 of 17          PageID #: 111




  PENSION TRUST FUND’s Trust Agreements establishing the Plaintiffs as

  employee benefits plans. By said Agreement Modern Management agreed,

  effective October and November 2016, and on or after January 1, 2017, as to the

  HW FUND, and January 1, 2018, as to the PENSION FUND, to submit monthly

  contributions to the Trust Funds, at contribution rates based on the “Kyo-Ya

  Waikiki hotel contribution rates per hour for each compensable hour earned by

  each employee covered by the terms of this Agreement.”

                  a. Specifically, as to the HW FUND, 41.2, of the Agreement

  provides:

                           C.    Effective on or after July 1, 2018, the
                           Employer shall be required to contribute
                           monthly on or before the fifteenth (15th) day
                           of each month a sum equal to Ninety
                           percent (90%) of the Kyo-Ya Waikiki hotel
                           contribution rate per hour for each
                           compensable hour earned by each
                           employee covered by the terms of this
                           Agreement. The monthly contributions for
                           July 2018 shall be for all compensable hours
                           earned by each employee for June 2018.

                           D.     Effective on or after January 1, 2019,
                           the Employer shall be required to contribute
                           monthly on or before the fifteenth (15th) day
                           of each month a sum to One Hundred
                           percent (100%) of the Kyo-Ya Waikiki
                           hotel contribution rate per hour for each
                           compensable hour earned by each employee
                           covered by the terms of this Agreement.
                           The monthly contributions for January 2019


                                          5
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 6 of 17              PageID #: 111




                            shall be for all compensable hours earned by
                            each employee for December 2018.

               b.    And, as to the PENSION FUND, SECTION 42.2 of the

  Agreement provides:


                            B.     Effective July 1, 2018, based on June
                            2018 hours, the Employer shall contribute
                            monthly to the Fund on or before the
                            fifteenth (15th) day of each month a sum
                            equal to Eighty percent (80%) of the Kyo-
                            Ya Waikiki hotel contribution rate per hour
                            for each compensable hour earned by each
                            employee covered by the terms of this
                            Agreement.

  A true copy of the May 2, 2019 letter with the Kyo-Ya Waikiki hotel contribution

  rates effective July 1, 2018 is attached hereto as Exhibit “B”.

        8.     By said agreement(s), Modern Management promised to contribute

  and pay to the Trust Funds certain amounts for employee benefits, for work

  performed by Modern Management’s covered employees, which amounts would

  be paid to the Trust Funds on or before the due dates as specified in said

  agreement(s). By said agreement(s), Modern Management promised to submit

  timely reports to the Trust Funds regarding hours worked by Modern

  Management’s covered employees, which reports would be submitted to the Trust

  Funds on or before the due dates as specified in said agreement(s) and to permit




                                            6
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 7 of 17              PageID #: 111




  audits of its payroll records to allow Plaintiffs to ascertain whether all

  contributions due have been paid.

        9.     By said agreement(s), Modern Management agreed to be subject to

  and bound by all terms and conditions of the various trust agreements, and further

  promised that in the event any monthly contributions were not paid when due,

  Modern Management would pay to each trust fund liquidated damages in the

  amount of ten percent (10%) of the contributions due to each respective fund or

  twenty-five dollars ($25.00), whichever is greater, for each and every delinquent

  monthly contribution as provided by said agreement(s), for each delinquency as

  and for liquidated damages and not as a penalty.

        10.    By virtue of said agreement(s) and 29 U.S.C. § 1132(g), Plaintiffs are

  entitled to an award of liquidated damages equivalent to interest at the rate

  prescribed in said agreement(s), of 7% per annum, or under 26 U.S.C. § 6621,

  whichever is greater, on any unpaid contributions, such amount to be in lieu of the

  above-mentioned liquidated damages, if such amount is greater than the above-

  mentioned liquidated damages.

        11.    By virtue of said agreements, Plaintiffs are entitled to an award of

  interest at the rate prescribed under said agreement(s), of 7% per annum, on

  contributions and liquidated damages unpaid by the first day of the month




                                             7
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 8 of 17           PageID #: 111




  following the month in which they are due or interest on any unpaid contributions

  under 26 U.S.C. § 6621, whichever is greater, pursuant to 29 U.S.C. §1132(g).

        12.    By said agreement(s), the Plaintiffs, or their authorized

  representatives, may require Modern Management to allow an audit of the payroll

  books and records of Modern Management to permit Plaintiffs to determine

  whether the Modern Management is making full payment as required under said

  agreement(s).

        13.    As detailed below, pursuant to a purchase agreement for The Modern

  Honolulu Hotel executed on or about April 18, 2018, Defendants DIAMOND

  RESORTS, DR WAIKIKI and RESORT MANAGEMENT (collectively

  “Defendants”) assumed the rights and obligations of the said agreements with the

  Union and Plaintiffs.

        14.    Plaintiffs have notified Defendants and have demanded that it submit

  timely payments and reports. The Diamond Entities have communicated with the

  Plaintiffs, regarding its employee benefit contribution obligations and rates per the

  agreement(s), but Defendants have otherwise failed, neglected and refused submit

  timely correct payments and reports.

        15.    Defendants now continues to fail, neglect and refuse to submit

  timely correct payments and reports, and unless ordered to specifically perform the

  agreement(s) to submit timely correct payments and reports, Defendants would


                                            8
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 9 of 17           PageID #: 111




  continue to fail, neglect and refuse to submit timely correct payments and reports.

  Plaintiffs have no plain, speedy and adequate remedy at law in that the reports

  must be prepared by Defendants and said Defendants’ continued refusal to submit

  timely correct payments and reports would give rise to a multiplicity of suits unless

  said Defendants are ordered to submit timely correct payments and reports

  pursuant to said agreement(s).



                     SECOND CAUSE OF ACTION
      (SUCCESSOR, SINGLE AND/OR JOINT EMPLOYER LIABILITY)

         16.   Plaintiffs reallage and incorporate by reference each and every

  allegation set forth in paragraphs 1 through 15 of the First Cause of Action herein

  set forth.

         17.   On February 27, 2018, M Waikiki LLC, a Hawaii limited liability

  company (“M Waikiki”) sent a letter to Diamond Resorts stating that pursuant to a

  certain Agreement of Purchase and Sale dated January 30, 2018, M Waikiki

  agreed to sell The Modern Honolulu Hotel to Diamond Resorts which it agreed to

  purchase. Sale was expected to be completed by April 30, 2018. The agreement

  provided that upon closing of the sale, an “’Assignment and Assumption of

  Collective Bargaining Agreement’ (“CBA Assignment”) in the form attached

  hereto as Exhibit A and an “Assignment and Assumption of Letter of Agreement”

  (“LOA Assignment”) in the form attached hereto as Exhibit B will be executed

                                           9
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 10 of 17            PageID #: 111




   and delivered by the respective parties thereto, or, in the case of Purchaser, by an

   affiliate thereof or by Purchaser’s manager of the Hotel. Fully executed copies of

   the CBA Assignment and LOA Assignment will be delivered to UNITE HERE!

   Local 5 (“Union”) after closing of the sale.” Attached herein as Exhibit “C” is a

   true and correct copy of the February 27, 2018 letter with attachments.

         18.    The CBA Assignment noted the purchase agreement between M

   Waikiki and Diamond Resorts. Pursuant to an “Assignment and Assumption of

   Agreement of Purchase and Sale,” Diamond Resorts assigned all of its rights and

   obligations under the purchase agreement relating to resort operations to Resort

   Management. M Waikiki had engaged Modern Management to operate the real

   property as a full-service boutique hotel known as The Modern Honolulu Hotel,

   pursuant to a management agreement that would terminate in connection to the

   sale of the real property. Modern Management was a party to a CBA with the

   Union. Pursuant to the purchase agreement, M Waikiki and Resort Management

   agreed that Modern Management shall assign to Resort Management, and Resort

   Management shall assume all of Modern Management’s rights and obligations in,

   to and under the CBA. The CBA Assignment was executed on April 18, 2018, and

   a true and correct copy is attached herein as Exhibit “D.”

         19.    The LOA Assignment noted the purchase agreement between M

   Waikiki and Diamond Resorts. Pursuant to the “Assignment and Assumption of


                                            10
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 11 of 17            PageID #: 111




   Agreement of Purchase and Sale,” Diamond Resorts assigned all of its rights and

   obligations under the purchase agreement relating to various assets comprising The

   Modern Honolulu Hotel to Resort Management and DR Waikiki. M Waikiki was

   a party to a LOA with the Union executed on September 13, 2013. Pursuant to the

   purchase agreement, M Waikiki, Resort Management, and DR Waikiki agreed that

   M Waikiki shall assign to Resort Management and DR Waikiki, and they shall

   assume all of M Waikiki’s rights and obligations in, to and under the LOA. The

   LOA Assignment was executed on April 18, 2018. A true and correct copy of the

   LOA Assignment is attached herein as Exhibit “E.”

         20.    Accordingly, Defendant RESORT MANAGEMENT is the successor

   employer of Modern Management as that term is understood under federal labor

   law, and is bound to the said Agreements that Modern Management was bound to

   with the Union and Plaintiffs. It is further liable for the amounts described in the

   Third Cause of Action as owed to Plaintiffs.

         21.    Defendant DIAMOND RESORTS is the buyer of The Modern

   Honolulu Hotel from M Waikiki and agreed to assume M Waikiki’s obligations

   under the LOA, and Modern Management’s obligations under the CBA.

   Defendant DR WAIKIKI is an affiliate of Defendant DIAMOND RESORTS, and

   assumed from Defendant DIAMOND RESORTS the rights and obligations of the

   LOA Assignment along with Defendant RESORT MANAGEMENT. Defendants


                                            11
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 12 of 17             PageID #: 111




   DR WAIKIKI and DIAMOND RESORTS (collectively “Diamond Entities”) are a

   single or joint employer as the terms are understood under federal labor law. Since

   the assumption of the MODERN HONOLULU HOTEL and the Union CBA, see

   Exhibits “C” – “E”, to date, the Diamond Entities have been the only entities that

   have been responsible for labor relations and communications with the Trust Funds

   in employer benefit and payment matters regarding The Modern Honolulu Hotel,

   as an employer. By way of example, on or about January 31, 2019, the Diamond

   Entities advised the Plaintiffs’ Trust Office that it disputed what they believed to

   be the correct contribution rate to be used by them when making contribution

   payments to the Trust Office. All payments to the Trust Funds for employee

   benefit payments during the periods relevant herein have been by Diamond

   Entities. Thus, the Diamond Entities are bound by said Agreements as a joint or

   single employer with Defendant RESORT MANAGEMENT. The Diamond

   Entities and RESORT MANAGEMENT are jointly liable for the amounts

   described in the Third Cause of Action as owed to Plaintiffs.



                             THIRD CAUSE OF ACTION
                            (ASSUMPSIT AND DAMAGES)

         22.    Plaintiffs reallege and incorporate herein by reference each and

   every allegation set forth in paragraphs 1 through 21 of the First and Second

   Causes of Action herein above set forth.

                                              12
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 13 of 17                    PageID #: 111




         23.    By said written agreement(s), Defendants agreed that payment of

   employee benefit contributions to the various Trust Funds would be based upon the

   total number of hours worked by each covered employee. Defendants employed

   workers covered by the provisions of said written agreement(s), and said workers

   performed work and labor undertaken by Defendants during the time said

   agreement(s) were in full force and effect.

         24.    As a result of the monthly contribution reports submitted by the

   Defendants covering the periods of June 2018 through July 2019, there is now

   known to be, due, owing and unpaid to Plaintiffs from Defendant:

                a.     Health & Welfare
                       i)    Contributions (6/18 – 7/19 reports): . . . . . . . $101,303.72
                       ii)   Liquidated damages
                             (6/18 – 7/19 reports): . . . . . . . . . . . . . . . . . . $ 10,130.37
                       iii) Interest (through 8/27/19): . . . . . . . . . . . . . . $ 3,214.55
                                                                         Sub-total: $114,648.64
                b.     Pension
                       i)    Contributions (6/18 – 7/19 reports): . . . . . . . $ 55,206.63
                       ii)   Liquidated damages
                             (6/18 - 7/19 reports): . . . . . . . . . . . . . . . . . . $ 5,520.66
                       iii) Interest (through 8/27/19): . . . . . . . . . . . . . . .$ 1,779.08
                                                                        Sub-total: $ 62,506.37
                                                                               Total: $177,155.01

   plus interest at the rate prescribed under the agreement(s) (7%) in the minimum

   amount of $32.99 per diem after August 27, 2019, plus attorney's fees and costs,

   for said report periods.

         25.    Defendants’ obligations to Plaintiffs, pursuant to said


                                               13
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 14 of 17             PageID #: 111




   agreement(s), to make contributions are continuing obligations and Defendants’

   may accrue and owe additional amounts plus liquidated damages up to the time of

   trial or proof.

          26.    At all times herein mentioned, it was, and now is, impracticable and

   extremely difficult to fix the amount of actual damages to Plaintiffs as a result of

   the non-payment of said contributions. The amounts agreed upon herein, as herein

   before alleged, as and for liquidated damages, represented and now represent a

   reasonable endeavor to ascertain and compensate for the damages caused the

   Plaintiffs by the non-payment of said contributions.

          27.    By said agreement(s), Defendants further promised that if it became

   necessary for Plaintiffs to take legal action to enforce payment of contributions

   and/or liquidated damages from Defendants, Defendants would pay all court and

   collection costs and reasonable attorneys' fees.

          28.    By virtue of the foregoing, Plaintiffs have been damaged in the

   amount of $177,155.01 and such additional amounts as may be proven at trial of

   hearing on proof.

          29.    It has been necessary for the Plaintiffs to engage counsel for the

   purpose of collecting said contributions and liquidated damages, and Plaintiffs are

   entitled to reasonable attorney's fees in connection therewith.




                                             14
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 15 of 17           PageID #: 111




          WHEREFORE, Plaintiffs pray for relief and judgment against Defendants

   DIAMOND RESORTS INTERNATIONAL, INC., a Delaware corporation;

   DIAMOND RESORTS WAIKIKI DEVELOPMENT, LLC, a Delaware limited

   liability company; and RESORT MANAGEMENT INTERNATIONAL, INC., a

   California corporation, dba THE MODERN HONOLULU, jointly and severally,

   as to the First, Second, and Third Causes of Action hereinabove set forth, as

   follows:

         1.    That the Court order Defendants to submit timely reports and

   payments in accordance with said agreement(s).

         2.    That the Court orders Defendants to permit Plaintiffs to audit its

   payroll books and records for the period of June 1, 2018 through the present in

   accordance with said agreement(s).

         3.    That the Court award to Plaintiffs and against Defendants such

   amounts as may be determined to be due and owing after the necessary reports

   have been provided, and/or after the necessary payroll audit has been provided,

   plus such other amounts as may be due and owing at the time of trial or proof.

         4.    That the Court award to Plaintiffs and against Defendants interest at

   the rate prescribed under the agreement(s) of seven percent (7%) on contributions

   and liquidated damages unpaid by the first day of the month following the month

   in which they are due or interest on any unpaid contributions under 26 U.S.C. §


                                           15
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 16 of 17           PageID #: 111




   6621, whichever is greater, on such amounts determined to be due and owing after

   the necessary reports have been provided, and/or after the necessary payroll audit

   has been permitted, said interest to be calculated as of the date(s) such amounts

   were due pursuant to said agreement(s). 29 U.S.C. § 1132(g).

         5.     That the Court award the Plaintiffs and against the Defendants the

   sum of $156,510.35 in known contributions and liquidated damages of $15,651.03,

   plus interest thereon at the rate prescribed under the agreement(s) of seven percent

   (7%) in the minimum amount of $4,993.63 through August 27, 2019 and at $32.99

   per diem from August 27, 2019, plus attorney's fees and costs, based on said

   monthly contribution reports submitted by the Defendants covering the periods of

   June 2018 through July 2019.

         6.     That the Court award the Plaintiffs and against the Defendants

   liquidated damages for said monthly reports of the Defendants covering the periods

   of June 2018 through July 2019, as provided in said agreement(s) of $15,651.03 as

   requested on Paragraph 5., above, or an amount equal to interest (computed at the

   rate prescribed under the agreement(s) of seven percent (7%) or 26 U.S.C. § 6621,

   whichever is greater), on any unpaid contributions due and owing pursuant to said

   agreement(s), whichever amount is greater. 29 U.S.C § 1132(g).




                                            16
Case 1:19-cv-00439-JAO-WRP Document 7 Filed 09/04/19 Page 17 of 17             PageID #: 111




         7.      That the Court award the Plaintiffs and against the Defendants such

   additional amounts as may, by proof, be shown to be due and owing at the time of

   trial or proof.

          8.     That the Court award the Plaintiffs and against the Defendants all

   collection costs, costs of court and reasonable attorney's fees pursuant to said

   agreement(s) or other laws. 29 U.S.C. § 1132(g).

          9.     That the Court order and award any further and additional relief as the

   Court deems proper.



                 DATED: Honolulu, Hawaii, September 4                           , 2019.

                                           WEINBERG, ROGER & ROSENFELD

                                                /S/ ASHLEY K. IKEDA
                                           By _________________________
                                              ASHLEY K. IKEDA
                                              JERRY P.S. CHANG
                                              Attorneys for Plaintiffs
                                              TRUSTEES OF THE AFL HOTEL
                                              AND RESTAURANT WORKERS
                                              HEALTH AND WELFARE TRUST
                                              FUND and HOTEL UNION AND
                                              HOTEL INDUSTRY OF HAWAII
                                              PENSION TRUST FUND




                                            17
